                                               Case 2:13-cr-00257-APG-PAL Document 377 Filed 08/31/20 Page 1 of 4



                                               LANCE J. HENDRON, ESQ.
                                           1   Nevada Bar No. 11151
                                               HENDRON LAW GROUP LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                               E-mail: lance@ghlawnv.com
                                           4   Attorney for Defendant, Samuel Alfonso Flores
                                           5
                                                                         UNITED STATES DISTRICT COURT
                                           6                                CLARK COUNTY, NEVADA
                                           7    UNITED STATES OF AMERICA,                         CASE No.: 2:13-cr-00257-APG-PAL-5
                                           8
                                                                     Plaintiff,                   STIPULATION TO CONTINUE REVOCATION OF
                                           9                                                      SUPERVISED RELEASE HEARING
                                          10    vs.
                                                                                                  (FIRST REQUEST)
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                          11    SAMUEL ALFONSO FLORES,
    HENDRON LAW GROUP LLC

        LAS VEGAS, NEVADA 89101




                                          12
          625 S. EIGHTH STREET




                                                                     Defendant.
                                          13

                                          14
                                                      IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, SAMUEL ALFONSO
                                          15
                                               FLORES, by through his counsel, LANCE J. HENDRON, ESQ. of the law firm of HENDRON LAW
                                          16

                                          17   GROUP LLC, and Plaintiff, United States of America, through its counsel, Nicholas A.
                                          18
                                               Trutanich, United States Attorney, Melanee Smith, Assistant United States Attorney, that the
                                          19
                                               Revocation of Supervised Release Hearing in the above-captioned matter currently set for
                                          20

                                          21   September 1, 2020 at 9:30 a.m. be continued to a date convenient to the court, but no sooner

                                          22   than 14 days from the current scheduled hearing.
                                          23
                                                      This Stipulation is entered into for the following reasons:
                                          24

                                          25          1. The probation office is currently limited in staff and needs additional time to

                                          26              prepare.
                                          27
                                                      2. Defense counsel and counsel for the government both agree to the continuance.
                                          28
                                                  Case 2:13-cr-00257-APG-PAL Document 377 Filed 08/31/20 Page 2 of 4



                                                        3. The defendant is not detained and agrees to the continuance.
                                              1

                                              2         4. Additionally, denial of this request for continuance could result in a miscarriage of
                                              3
                                                            justice.
                                              4
                                                        5. In addition, the continuance sought is not for delay and the ends of justice are in
                                              5

                                              6             fact served by the granting of such continuance which outweigh any interest of the

                                              7             public and the defendant in proceeding with initial appearance regarding pretrial
                                              8
                                                            release on September 1, 2020.
                                              9

                                             10         DATED this _31__ day of August, 2020.

                                             11                                                 Respectfully Submitted,
                                  387-0034
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC
    HENDRON LAW GROUP LLC


                            (702)89101
                              STREET
                       IGHTH89101
                     & HENDRON




                                             13                                                 _/s/ L. Hendron________________
                          EVADA

                    387 0034




                                                                                                Lance J. Hendron, Esq.
                  , NEEVADA




                                             14
                       ,NAX
              S. EIGHTH

                     ▪ F




                                                                                                Attorney for Defendant
            LAS VEGAS
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS
          625




                                             16
          G




                                                                                                 /s/ Melanee Smith
                                             17                                                 Nicholas A. Trutanich
                                                                                                United States Attorney
                                             18
                                                                                                Melanee Smith
                                             19                                                 Assistant United States Attorney
                                                                                                Attorney for United States
                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                            2
                                                  Case 2:13-cr-00257-APG-PAL Document 377 Filed 08/31/20 Page 3 of 4



                                                  LANCE J. HENDRON, ESQ.
                                              1   Nevada Bar No. 11151
                                                  HENDRON LAW GROUP LLC
                                              2   625 S. Eighth Street
                                                  Las Vegas, Nevada 89101
                                              3   Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                  E-mail: lance@ghlawnv.com
                                              4   Attorney for Defendant, Charles Parr
                                              5
                                                                            UNITED STATES DISTRICT COURT
                                              6                                CLARK COUNTY, NEVADA
                                              7    UNITED STATES OF AMERICA,                        CASE No.: 2:13-cr-00257-APG-PAL -5
                                              8
                                                                        Plaintiff,
                                              9

                                             10    vs.

                                             11    SAMUEL ALFONSO FLORES,
                                  387-0034
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC
    HENDRON LAW GROUP LLC


                            (702)89101




                                                                        Defendant.
                              STREET
                       IGHTH89101
                     & HENDRON




                                             13
                          EVADA

                    387 0034
                  , NEEVADA




                                             14
                       ,NAX
              S. EIGHTH

                     ▪ F




                                                                                        FINDINGS OF FACTS
            LAS VEGAS
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS




                                                         Based on the pending Stipulation of Counsel, and good cause appearing therefore, the
          625




                                             16
          G




                                             17   Court finds that:
                                             18
                                                         1. The probation office is currently limited in staff and needs additional time to
                                             19
                                                             prepare.
                                             20

                                             21          2. Both counsel for the defendant and counsel for the government agree to the

                                             22              continuance.
                                             23
                                                         3. The defendant is not retained and agrees to the continuance.
                                             24

                                             25          4. Additionally, denial of this request for continuance could result in a miscarriage of

                                             26              justice.
                                             27

                                             28

                                                                                            3
                                                  Case 2:13-cr-00257-APG-PAL Document 377 Filed 08/31/20 Page 4 of 4



                                                         5. In addition, the continuance sought is not for delay and the ends of justice are in
                                              1

                                              2              fact served by granting of such continuance which outweigh any interest of the
                                              3
                                                             public and the defendant in proceeding with initial appearance regarding pretrial
                                              4
                                                             release on September 1, 2020.
                                              5

                                              6

                                              7                                              ORDER
                                              8
                                                         IT IS HEREBY ORDERED, that the Revocation of Supervised Release Hearing,
                                              9
                                                  currently scheduled for September 1, 2020, at the hour 9:30 a.m., be vacated and continued to
                                             10

                                             11   September 15, 2020, at the hour of 10:30 a.m. in courtroom 6C.
                                  387-0034
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC
    HENDRON LAW GROUP LLC


                            (702)89101
                              STREET
                       IGHTH89101
                     & HENDRON




                                             13
                          EVADA

                    387 0034
                  , NEEVADA




                                             14
                       ,NAX




                                                         DATED this 31st day of August, 2020.
              S. EIGHTH

            LAS VEGAS▪ F
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS




                                                                                         _____________________________
          625




                                             16
          G




                                                                                          ANDREW P. GORDON
                                             17                                           UNITED STATES DISTRICT JUDGE
                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                             4
